        Case 3:10-cr-00222-RNC Document 785 Filed 05/12/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

UNITED STATES                         :
                                      :
v.                                    :     CASE NO. 3:10-cr-222 (RNC)
                                      :
ROBERT RIVERNIDER                     :
                                      :
             Defendant.               :



            ORDER GRANTING MOTION FOR COMPASSIONATE RELEASE

       Defendant Robert Rivernider has moved for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A).           In 2013, Mr.

Rivernider was sentenced to 144 months’ imprisonment following

his plea of guilty to numerous counts of wire fraud and

conspiracy to commit wire fraud.          For reasons that follow, the

motion for compassionate release is granted.

       The Court finds that the risk posed to Mr. Rivernider’s

health by the novel coronavirus constitutes an extraordinary and

compelling reason justifying compassionate release in accordance

with § 3582(c)(1)(A).      Mr. Rivernider is 54 years of age with

diabetes, heart disease and hypertension, all significant risk

factors for severe illness were he to contract COVID-19.            See

United States v. Brown, 4:05-CR-227-1, 2020 WL 2091802, at *9

(S.D. Iowa April 29, 2020)(citing decisions granting

compassionate release because of risk factors linked to COVID-

19).
        Case 3:10-cr-00222-RNC Document 785 Filed 05/12/20 Page 2 of 4




     The Court further finds that the sentencing factors in

18 U.S.C. § 3553(a) weigh in favor of compassionate release at

this time.    The 144-month sentence imposed in this case was

unusually long for an individual like Mr. Rivernider, a non-

violent, first-time offender with strong family ties.            The

advisory Guidelines range, which suggested an even longer

sentence, was driven in large part by losses stemming from

fraudulent loan applications submitted to mortgage lenders in

2006-07.    Mr. Rivernider has served over 50% of the sentence

(65% with credit for good time) with no disciplinary issues.

     Mr. Rivernider’s incarceration has been particularly

difficult for him because of his medical condition.            While

incarcerated, he has undergone triple bypass surgery.            In

addition, his incarceration has been especially difficult for

him because of his strong family ties.         While incarcerated, he

has been separated from his two young children (who depended on

him for support prior to his incarceration).          In addition, his

mother has passed away and, as a result, his elderly father has

been left alone.

     Mr. Rivernider’s risk for recidivism is low.           He is subject

to a five-year term of supervised release with numerous

conditions.     He plans to reside with his father in his father’s

home.    He is able to earn an honest living.        He has no known

                                      2
      Case 3:10-cr-00222-RNC Document 785 Filed 05/12/20 Page 3 of 4



issues relating to substance abuse.       His need for medical care

and treatment can be best addressed in the community.

     Accordingly, it is hereby ordered:

     1.   The motion for compassionate release is granted.

     2.   Mr. Rivernider will be released from the custody of the

Bureau of Prisons, as soon as reasonably possible, subject to

the following: prior to his release, and as soon as reasonably

possible, Mr. Rivernider will be tested by BOP for COVID-19; if

he tests negative, he will be released forthwith from BOP

custody; if he tests positive, he will be placed in quarantine

and provided with medical treatment until he is able to be

safely released to his family.

     3.   Mr. Rivernider will spend the first six months of his

supervised release on home confinement as a substitute for

incarceration.   He will be subject to monitoring using SmartLink

technology or the equivalent.      He will remain in his home except

that he may leave to obtain medical care and treatment, seek and

maintain employment, participate in religious services, perform

community service, and at such other times as may be approved by

the U.S. Probation Office.

     4.   All the terms of the Judgment, ECF No. 583, remain in

effect.




                                    3
 Case 3:10-cr-00222-RNC Document 785 Filed 05/12/20 Page 4 of 4



So ordered this 12th day of May 2020.

                             __________/s/ RNC____________
                                  Robert N. Chatigny
                             United States District Judge




                               4
